DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 22 December 2020.
Claims 1-16 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The arguments in response to the claims rejection under 35 U.S.C § 102(a)(1) and/or (a)(2) have been fully considered and in combination with the amendments are found persuasive. 
A new grounds for rejection is included in this Office Action, necessitated by amendment.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-11 are is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Quach (US 20150330228 A1), hereafter referred to as Quach.
Regarding Claim 1, Quach discloses the following:
A turbine blade comprising: 
an airfoil (362) having a root (392) and a tip (377), the tip having a peripheral blade tip wall (wall formed by 380 as best seen in FIG. 15) surrounding a radially recessed tip pocket (380), the peripheral blade tip wall (wall formed by 380 as best seen in FIG. 15) having: a wall height; a leading edge (66); a trailing edge (68); a pressure side wall (70); and a suction side wall (72); and 
a partial height rib (392, FIG. 15-16) extending between the pressure side wall (70) and the suction side wall (72) defining a leading portion (leading portion is the left 2 pockets to the left the second divider 392 from the left as best seen in FIG. 15-16) and a trailing portion (portion of airfoil to the right of second divider 392 from the left, as best seen in FIG. 15-16) of the radially recessed tip pocket (380),
the partial height rib (392) having a rib height (height of 392) less than the wall height (height of 392 as best seen in FIG. 16) across all a width of the radially recessed tip pocket between the pressure side wall (70) and the suction side wall (72)
Regarding Claim 2, Quach discloses the following:
The turbine blade according to claim 1 
wherein the leading portion (leading portion is the left 2 pockets to the left the second divider 392 from the left as best seen in FIG. 15-16) of the radially recessed tip pocket (380) includes a leading cooling air exhaust hole (left hand side hole having cooling fluid F, as shown in FIG. 15, 16, not numbered) in communication with an internal cooling channel (internal cooling channel expelling fluid F, as shown in FIG. 15, 16, not numbered) of the turbine blade.
Regarding Claim 3, Quach discloses the following:
The turbine blade according to claim 2 

Regarding Claim 9, Quach discloses the following:
A gas turbine engine (20, FIG. 1) comprising: 
a turbine (28) including a plurality of turbine blades (58), at least one of the plurality of turbine blades (58) having a peripheral blade tip wall (wall formed by 380 as best seen in FIG. 15) surrounding a radially recessed tip pocket (380), the peripheral blade tip wall (wall formed by 380 as best seen in FIG. 15) having: a wall height; a leading edge (66); a trailing edge (68); a pressure side wall (70); and a suction side wall (72); and 
a partial height rib (392, FIG. 15-16) extending between the pressure side wall (70) and the suction side wall (72) defining a leading portion (leading portion is the left 2 pockets to the left the second divider 392 from the left as best seen in FIG. 15-16) and a trailing portion (portion of airfoil to the right of second divider 392 from the left, as best seen in FIG. 15-16) of the radially recessed tip pocket (380), the partial height rib (392, FIG. 15-16) having a rib height (height at 86) less than the wall height (height of wall formed by 380 as best seen in FIG. 15-16). 
the partial height rib (392) having a rib height (height of 392) less than the wall height (height of 392 as best seen in FIG. 16) across all a width of the radially recessed tip pocket between the pressure side wall and the suction side wall.
Regarding Claim 10, Quach discloses the following:
The gas turbine engine according to claim 9 
wherein the leading portion (leading portion is the left 2 pockets to the left the second divider 392 from the left as best seen in FIG. 15-16) of the radially recessed tip pocket (380) includes a leading cooling air exhaust hole (left hand side hole having cooling fluid F, as shown in FIG. 15, 16, not numbered) in communication with an internal cooling channel (internal cooling channel expelling fluid F, as shown in FIG. 15, 16, not numbered) of the turbine blade.
Regarding Claim 11, Quach discloses the following:
The gas turbine engine according to claim 10 
wherein the trailing portion (portion of airfoil to the right of second divider 392 from the left, as best seen in FIG. 15-16) of the radially recessed tip pocket (380) includes a trailing cooling air exhaust hole (right hand side hole having cooling fluid F, as shown in FIG. 15, 16, not numbered) in communication with the internal cooling channel (internal cooling channel expelling fluid F, as shown in FIG. 15, 16, not numbered) of the turbine blade.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 4-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quach (US 20150330228 A1), hereafter referred to as Quach, in view of Zhang et al (US 9334742 B2), hereafter referred to as Zhang. See Examiner annotated FIG. 7 of Zhang below.
[AltContent: textbox (STRAIGHT ANNOTATED ARROWS SHOW FILLET LOCATIONS DEPICTED BY THE DRAWING)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    844
    1163
    media_image1.png
    Greyscale

Regarding Claim 4, Quach discloses the following:
 The turbine blade according to claim 1
Quach does not explicitly disclose the following:
wherein the rib arcuately merges with the pressure side wall with fillets.
However Zhang discloses the following:
a rib (80) that arcuately merges with the pressure side wall (74) with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the partial height dividers 
Regarding Claim 5, Quach and Zhang disclose the following:
The turbine blade according to claim 4
Zhang continues to teach the following:
wherein the partial height rib (392 of Quach as modified by the fillet of Zhang) arcuately merges with the suction side wall (72) with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7).
Regarding Claim 6, Quach discloses the following:
 The turbine blade according to claim 1
Quach does not explicitly disclose the following:
wherein the rib arcuately merges with a tip pocket floor with fillets.
However Zhang discloses the following:
wherein the partial height rib (80 of Zhang, with the height as modified by Mishra) arcuately merges with a tip (60) pocket (82) floor with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the partial height dividers to the pocket floor as disclosed by Quach, by changing the connections at the adjoining surfaces to a fillet connection as disclosed by Zhang, with the expect result of reducing stress concentration at the connections, since it is well known in the art fillets reduce stress concentration at joints.
Regarding Claim 7, Quach and Zhang disclose the following:
The turbine blade according to claim 4
Quach continues to teach the following:
wherein the leading portion (leading portion is the left 2 pockets to the left the second divider 392 from the left as best seen in FIG. 15-16) has a length dimension less than a length dimension of the trailing portion (portion of airfoil to the right of second divider 392 from the left, as best seen in FIG. 15-16). The Examiner notes the chordal length of the leading edge portion is less than the chordal length of the trailing edge portion as defined, since the trailing edge portion comprises multiple pockets/ribs.
Regarding Claim 8, Quach and Zhang disclose the following:
The turbine blade according to claim 7 
Quach continues to teach the following:
wherein the radially recessed tip pocket (380) has a width dimension defined between the pressure side wall (70) and the suction side wall (72), and wherein the rib (second rib 380 from the left as seen in FIG. 15) is disposed at a maximum width. (The Examiner notes the second rib from the left in FIG. 15 appears to be at the widest portion of the blade.)
Regarding Claim 12, Quach discloses the following:
 The turbine blade according to claim 9
Quach does not explicitly disclose the following:
wherein the rib arcuately merges with the pressure side wall with fillets.
However Zhang discloses the following:
a rib (80) that arcuately merges with the pressure side wall (74) with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the partial height dividers to the pressure and suction side walls as disclosed by Quach, by changing the connections at the adjoining surfaces to a fillet connection as disclosed by Zhang, with the expect 
Regarding Claim 13, Quach and Zhang disclose the following:
The gas turbine engine according to claim 12
Zhang continues to teach the following:
wherein the partial height rib (392 of Quach as modified by the fillet of Zhang) arcuately merges with the suction side wall (72) with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7).
Regarding Claim 14, Quach discloses the following:
 The turbine blade according to claim 9
Quach does not explicitly disclose the following:
wherein the rib arcuately merges with a tip pocket floor with fillets.
However Zhang discloses the following:
wherein the partial height rib (392 of Quach as modified by the fillet of Zhang) arcuately merges with a tip (77) pocket (82) floor with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the partial height dividers to the pocket floor, as well as the pressure and suction side walls as disclosed by Quach, by changing the connections at the adjoining surfaces to a fillet connection as disclosed by Zhang, with the expect result of reducing stress concentration at the connections, since it is well known in the art fillets reduce stress concentration at joints.
Regarding Claim 15, Quach and Zhang disclose the following:
The gas turbine engine according to claim 12
Quach continues to teach the following:
wherein the leading portion (leading portion is the left 2 pockets to the left the second divider 392 from the left as best seen in FIG. 15-16) has a length dimension less than a length dimension of the trailing portion (portion of airfoil to the right of second divider 392 from the left, as best seen in FIG. 15-16). The Examiner notes the chordal length of the leading edge portion is less than the chordal length of the trailing edge portion as defined, since the trailing edge portion comprises multiple pockets/ribs.

Regarding Claim 16, Quach and Zhang disclose the following:
The gas turbine engine according to claim 15
Quach continues to teach the following:
wherein the radially recessed tip pocket (380) has a width dimension defined between the pressure side wall (70) and the suction side wall (72), and wherein the rib (second rib 380 from the left as seen in FIG. 15) is disposed at a maximum width. (The Examiner notes the second rib from the left in FIG. 15 appears to be at the widest portion of the blade.)

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 9334742 B2), hereafter referred to as Zhang, in view of Mishra et al (US 20140030101 A1), hereafter referred to as Mishra.
Regarding Claim 1, Zhang discloses the following:
 A turbine blade comprising: 
an airfoil (46) having a root (44) and a tip (60), the tip having a peripheral blade tip wall (72) surrounding a radially recessed tip pocket (82), the peripheral blade tip wall (72) having: a wall height; a leading edge (54); a trailing edge (56); a pressure side wall (74); and a suction side wall (76); and 

Zhang does not explicitly disclose the following:
the rib having a rib height less than the wall height across all a width of the radially recessed tip pocket between the pressure side wall and the suction side wall
However Mishra teaches the following:
the partial height rib (64) having a rib height (height of 64 may range between 30% to 95% of the wall height, see [0033]) less than the wall height (height of 50, 52 as best seen in FIG. 4, also see [0033]) across all a width of the radially recessed tip pocket between the pressure side wall and the suction side wall. (see FIG. 4, [0033])
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the divider 80 (seen at the widest portion of the blade in FIG.4 as disclosed by Zhang, wherein the entire divider 80 comprises a "partial height", wherein the rib height is less than the wall height across all a width of the radially recessed tip pocket between the pressure side wall and the suction side wall, as taught by Mishra, with the expected result of further allowing the cooling 
Regarding Claim 2, Zhang and Mishra disclose the following:
The turbine blade according to claim 1 
Zhang continues to disclose the following:
wherein the leading portion (portion of airfoil to the left of second divider 80 from the left) of the radially recessed tip pocket (82) includes a leading cooling air exhaust hole (84) in communication with an internal cooling channel (62) of the turbine blade. 
Regarding Claim 3, Zhang and Mishra disclose the following: 
The turbine blade according to claim 2 
Zhang continues to disclose the following:
wherein the trailing portion (portion of airfoil to the right of second divider 80 from the left) of the radially recessed tip pocket (82) includes a trailing cooling air exhaust hole (84) in communication with the internal cooling channel (62) of the turbine blade. 
Regarding Claim 4, Zhang and Mishra disclose the following: 
The turbine blade according to claim 1 
Zhang continues to disclose the following:
wherein the partial height rib (80 of Zhang, with the height as modified by Mishra) arcuately merges with the pressure side wall (74) with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7).
Regarding Claim 5, Zhang and Mishra disclose the following: 
The turbine blade according to claim 4
Zhang continues to disclose the following:
wherein the partial height rib (80 of Zhang, with the height as modified by Mishra) arcuately merges with the suction side wall (76) with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7).
Regarding Claim 6, Zhang and Mishra disclose the following:
The turbine blade according to claim 1 
Zhang continues to disclose the following:
wherein the partial height rib (80 of Zhang, with the height as modified by Mishra) arcuately merges with a tip (60) pocket (82) floor with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7). 
Regarding Claim 7, Zhang and Mishra disclose the following:
The turbine blade according to claim 4 
Zhang continues to disclose the following:
wherein the leading portion (portion of airfoil to the left of second divider 80 from the left) has a length dimension less than a length dimension of the trailing portion (portion of airfoil to the right of second divider 80 from the left). (as best seen in FIG. 4, Col. 5, lines 30-50) The Examiner notes the chordal length of the leading edge portion is less than the chordal length of the trailing edge portion.
Regarding Claim 8, Zhang and Mishra disclose the following: 
 The turbine blade according to claim 7 
Zhang continues to disclose the following:
wherein the radially recessed tip pocket (82) has a width dimension defined between the pressure side wall (74) and the suction side wall (76), and wherein the rib (first rib 80 from the left) is disposed at a maximum width. (as best seen in FIG. 4, the divider 80 seen at the widest portion of the blade, with a reduced height as has been modified by Mishra in Claim 1.)
Regarding Claim 9, Zhang discloses the following: 
 A gas turbine engine comprising: 
a turbine (10) including a plurality of turbine blades (30), at least one of the plurality of turbine blades (30) having a peripheral blade tip wall (72) surrounding a radially recessed tip pocket (82), the peripheral blade tip wall (72) having: a wall height; a leading edge (54); a trailing edge (56); a pressure side wall (74); and a suction side wall (76); and 
a rib (80) extending between the pressure side wall (74) and the suction side wall (76) defining a leading portion (portion of airfoil to the left of second divider 80 from the left) and a trailing portion (portion of airfoil to the right of second divider 80 from the left) of the radially recessed tip pocket (82), the rib (80) having a rib height (height at 86) less than the wall height (height of 72 as best seen in FIG. 7).  The Examiner notes that while FIG. 4 may not show a fluid passage 86, Col. 6, lines discloses fluid passages may be included in dividers between adjacent pockets, thus Zhang discloses the divider 80 seen at the widest portion of the blade may further include a fluid passage 86, thus the height of the furthest left leading edge rib 80, having a fluid passage 86 (not shown in the figures) also results in a rib height that is less than the wall height.
Zhang does not explicitly disclose the following:
the rib having a rib height less than the wall height across all a width of the radially recessed tip pocket between the pressure side wall and the suction side wall.
However Mishra teaches the following:
the partial height rib (64) having a rib height (height of 64 may range between 30% to 95% of the wall height, see [0033]) less than the wall height (height of 50, 52 as best seen in FIG. 4, also see [0033]) across all a width of the radially recessed tip pocket between the pressure side wall and the suction side wall. (see FIG. 4, [0033])
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the divider 80 (seen at the widest portion of the blade in FIG.4 as disclosed by Zhang, wherein the entire divider 80 comprises a "partial height", wherein the rib height is less than the wall height across all a width of the radially recessed tip pocket between the pressure side wall and the suction side wall, as taught by Mishra, with the expected result of further allowing the cooling medium to flow over the partial height rib and the between adjacent tip cavity sections (adjacent tip pockets of the instant application) without mixing with the flow of hot gasses and/or to help reduce or prevent hot gas recirculation within the tip cavities.
Regarding Claim 10, Zhang and Mishra disclose the following: 
 The gas turbine engine according to claim 9 
Zhang continues to disclose the following:
wherein the leading portion (portion of airfoil to the left of second divider 80 from the left) of the radially recessed tip pocket (82) includes a leading cooling air exhaust hole (84) in communication with an internal cooling channel (62) of the turbine blade. (as best seen in FIG. 3-4, Col. 5, lines 60-65)
Regarding Claim 11, Zhang and Mishra disclose the following: 
The gas turbine engine according to claim 10 
Zhang continues to disclose the following:
wherein the trailing portion (portion of airfoil to the right of second divider 80 from the left) of the radially recessed tip pocket (82) includes a trailing cooling air exhaust hole (84) in communication with the internal cooling channel (62) of the turbine blade. (as best seen in FIG. 3-4, Col. 5, lines 60-65)
Regarding Claim 12, Zhang and Mishra disclose the following: 
The gas turbine engine according to claim 9 
Zhang continues to disclose the following:
wherein the partial height rib (80 of Zhang, with the height as modified by Mishra) arcuately merges with the pressure side wall (74) with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7).
Regarding Claim 13, Zhang and Mishra disclose the following: 
The gas turbine engine according to claim 12 
Zhang continues to disclose the following:
wherein the partial height rib (80 of Zhang, with the height as modified by Mishra) arcuately merges with the suction side wall (76) with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7).
Regarding Claim 14, Zhang and Mishra disclose the following: 
 The gas turbine engine according to claim 9 
Zhang continues to disclose the following:
wherein the partial height rib (80 of Zhang, with the height as modified by Mishra) arcuately merges with a tip (60) pocket (82) floor with fillets (merging surfaces comprise a fillet radius as best seen in FIG. 7).  
Regarding Claim 15, Zhang and Mishra disclose the following: 
 The gas turbine engine according to claim 12 
Zhang continues to disclose the following:
wherein the leading portion (portion of airfoil to the left of second divider 80 from the left) has a length dimension less than a length dimension of the trailing portion (portion of airfoil to the right of second divider 80 from the left). (as best seen in FIG. 4, Col. 5, lines 30-50) The Examiner notes the chordal length of the leading edge portion is less than the chordal length of the trailing edge portion.
Regarding Claim 16, Zhang and Mishra disclose the following: 
The gas turbine engine according to claim 15 
Zhang continues to disclose the following:
wherein the radially recessed tip pocket (82) has a width dimension defined between the pressure side wall (74) and the suction side wall (76), and wherein the rib (first rib 80 from the left) is disposed at a maximum width. (as best seen in FIG. 4, the divider 80 seen at the widest portion of the blade, with a reduced height as has been modified by Mishra in Claim 1.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745